Citation Nr: 0304270	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, rated as noncompensable prior to October 9, 
1997; rated as 20 percent disabling from October 9, 1997, to 
December 8, 1999; rated as 30 percent disabling from December 
9, 1999, to June 20, 2000; and rated as 50 percent disabling 
since June 21, 2000.  

2.  Entitlement to a compensable rating under the provisions 
of 38 C.F.R. § 3.324 prior to August 6, 1996.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
September 1971 and from February 1973 to December 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina which denied the veteran's claims for a 
compensable rating for service-connected bilateral hearing 
loss and entitlement to a compensable rating for multiple 
noncompensably rated service-connected disabilities, pursuant 
to 38 C.F.R. § 3.324.  

In July 1997 and October 1999, the Board remanded this matter 
to the RO for further development.  This appeal has been 
returned to the Board from the October 1999 Remand for 
appellate consideration.  

As to the claim for the assignment of a noncompensable rating 
under 38 C.F.R. § 3.324, the RO in a rating action dated in 
April 1999 granted a 10 percent rating for hepatitis, 
effective from August 1996.  Since a compensable rating was 
assigned from August 1996, there still remains the issue of 
entitlement to a compensable rating under 38 C.F.R. § 3.324 
prior to this date.  




FINDINGS OF FACT

1.  For the period prior to August 6, 1996, hearing loss 
disability in the right ear is Level III and in the left ear 
is Level III.

2.  From August 6, 1996, hearing loss disability in the right 
ear is Level VIII and in the left ear is Level IX.

3.  From May 2000, hearing loss disability in the right ear 
is Level VIII and in the left ear is Level VIII.

4.  The veteran's multiple noncompensable service connected 
disabilities prior to August 6, 1996, interfered with normal 
employability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to August 6, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1. 4.2, 4.7, 
4.10, 4.85, 4.86, Diagnostic Code 6100 (1995).  

2.  The criteria for a 50 percent evaluation, and no more, 
have been met since August 6, 1996.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1. 4.2, 4.7, 4.10, 4.85, 4.86, 4.87 
Diagnostic Code 6100 (2002).  

3.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities prior to August 
6, 1996, is established.  38 C.F.R. § 3.324 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002), 
prescribed VA's duties of notice and assistance to claimants 
for VA benefits.  VA has promulgated regulations implementing 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 
3.150(a) (2002).  There is no specific claim form required in 
order to claim entitlement to a higher disability evaluation, 
and there is no issue as to provision of necessary form for 
that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must inform him what 
information and evidence, if any, he is to provide and what 
information and evidence, if any, VA will provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

At a personal hearing dated in October 1996, the veteran 
requested that VA obtain evidence with respect to his claims.  
In addition, discussions were held regarding evidence needed 
to substantiate the veteran's claim.  In a letter dated in 
November 1999, VA contacted the veteran and requested that he 
furnish the names of all medical care providers (both VA and 
private) who had treated him for his bilateral hearing loss 
since October 1997.  

In the July 1997 and October 1999 remands, the Board 
discussed and directed the RO to obtain evidence that may be 
pertinent to the veteran's claims including providing VA 
examinations.  In the October 1999 remand, the veteran was 
informed that he was responsible to provide names and 
addresses and releases for the treatment records of private 
providers.  He was informed that the RO would request his 
private treatment records when he provided the releases and 
other information requested.  In February 2001, the RO wrote 
to the veteran and told him it would request his private 
treatment records from named providers, but that he needed to 
send release forms.  He was told what information needed to 
be in the release forms.  In May 2001, the RO wrote and told 
him that the release forms he provided did not have the name 
of the provider, the address of the provider, or treatment 
dates.  He was asked to provide that information again so the 
RO could request his records.  In March 2002, the RO notified 
the veteran that, if he had any additional information he 
wanted VA to consider, he should provide the name of care 
provider, date of treatment, and address so VA could assist 
in obtaining the evidence.  VA has discharged its duty to 
notify the veteran of the evidence and information necessary 
to substantiate his claim and of the respective 
responsibilities of the veteran and VA in obtaining evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  VA 
medical records and private medical records pertinent to this 
matter have been obtained.  In addition, the veteran has 
submitted medical evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA afforded the veteran examinations in January and 
November 1995, August 1996, and May 2000.  The examination 
reports contained adequate clinical findings pertinent to the 
claim at issue.

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
In a statement in support of claim dated in October 2002, the 
veteran indicted that he did not have any additional evidence 
to submit and requested that a decision be made on the 
evidence of record.  Consequently, this case does not trigger 
VA's duty to notify the veteran of a failure to obtain 
evidence from any source.  38 U.S.C.A. § 5103A(b)(2) (West 
2002); 38 C.F.R. § 3.159(e)).

There are no areas in which further development is required 
or would be helpful.  The RO has notified the veteran of the 
requirements of the VCAA, and such requirements as apply have 
been substantially met by the RO.  While the RO has not 
notified the veteran of the implementing regulations, the 
regulations provide no substantive rights beyond those 
provided by the VCAA, and the Board's discussion of those 
regulations is not prejudicial to the veteran.  Furthermore, 
the Board's decision herein is substantially favorable to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in its decision a question that had not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby).

II. Hearing Loss

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a (2002) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim. It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2002).

At the time the veteran filed his claim for an increased 
rating for bilateral hearing loss in March 1995, evaluations 
of hearing loss ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with average hearing threshold levels as measured by 
pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second (Hertz).  To evaluate the 
degree of disability from defective hearing, the rating 
schedule established eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 
to 6110 (1995).  

The criteria for rating diseases of the ear (and other sense 
organs) were amended effective June 10, 1999.  See 64 Fed. 
Reg. 25202 through 25210 (May 11, 1999).
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Table VII was amended in that 
hearing loss is now rated under a single code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

While the above noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2002), the June 1999 
amendment adds the provisions of 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment 
(addressed below). 

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002).

As noted, a claim for an increased rating for bilateral 
hearing loss was received in March 1995.  The veteran's 
bilateral hearing loss is rated as noncompensable through 
October 8, 1997; 20 percent effective October 9, 1997, 30 
percent effective December 9, 1999, and 50 percent effective 
June 21, 2000.  In the instant case, the veteran's hearing 
loss will be evaluated under the former criteria until the 
effective date of the change in regulations in June 1999.  
Thereafter, the degree of hearing loss will be evaluated 
under both the former and the current provisions, with the 
version most favorable to the veteran applied.  See Karnas, 
supra.  

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A.
§ 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d) 
(2002).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6100; Table VI (2002); 38 C.F.R. § 4.85(b), (e) (2002).  
VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII (2002).  Table VI 
correlates the average pure tone sensitivity threshold 
(derived from the sum of the 1000, 2000, 3000, and 4000-Hertz 
thresholds divided by four) with the ability to discriminate 
speech, providing a Roman numeral to represent the 
correlation.  Each Roman numeral corresponds to a range of 
thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. § 
4.85 (2002).

Compensable Evaluation Prior to August 1996

The veteran was service connected for bilateral hearing loss 
in June 1989.  

Review of the medical records pertinent to the 1995 claim for 
a higher evaluation reveals that the veteran underwent VA 
audiological evaluations in January and November 1995.  
However, the January 1995 evaluation was for hearing aid 
evaluation replacement, and it was not adequate for rating 
purposes.  Furthermore, the examiner noted that the veteran's 
responses and behavior were somewhat suspicious.

On the authorized audiological evaluation in November 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

65
65
70
65
LEFT

65
75
75
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  
These measurements were taken with insert earphones.  The 
examiner noted improvement with inserts.  The average 
puretone threshold for the right ear was 66 and 71 in the 
left.

Under the criteria effective prior to June 10, 1999, the 
numeric designation from Table VI for average puretone 
threshold of 66 and speech discrimination of 86 is III.  The 
numeric designation for average puretone threshold of 71 and 
speech discrimination of 84 is also III.  

The intersection of Level III and Level III hearing in Table 
VII results in zero percent rating on the basis of the 
November 1995 examination.  38 C.F.R. § 4.85, Diagnostic Code 
6100, Table VII (1995).  

The Board finds that the only reliable evidence of the level 
of hearing loss disability for this period is the November 
1995 examination.  Because the January 1995 examination was 
for hearing aid replacement, and the veteran's responses were 
suspect, it cannot be used to evaluate hearing for disability 
compensation purposes.

Since August 1996

The RO relied on private examinations dated in October 1997 
and December 1999 in adjudicating the veteran's claim.  
However, these examinations are not adequate for rating 
purposes in that they do not include puretone thresholds 
essential for rating hearing loss.  See 38 C.F.R. § 4.85.  
Thus, the examinations adequate for rating purposes in this 
matter are VA audiological examinations dated August 6, 1996, 
and in May 2000.  

On the authorized audiological evaluation on August 6, 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
80
80
75
LEFT

75
95
95
95

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 48 percent in the left ear.  
The average puretone threshold in the right ear is 76.25 (76) 
and 90 in the left ear.  

Under the criteria effective prior to June 10, 1999, average 
puretone threshold of 76 and speech discrimination of 56 
percent yields a numeric designation for the right ear of 
VIII under Table VI.  Average puretone threshold of 90 and 48 
percent speech discrimination yields a numeric designation of 
IX for the left ear.  

The intersection of Level VIII and Level IX hearing in Table 
VII results in a 50 percent rating with respect to the August 
6, 1996, examination.  38 C.F.R. § 4.85, Diagnostic Code 
6103, Table VII (1996).  

At an October 1996 personal hearing before a hearing officer, 
the veteran testified that his hearing loss had increased in 
severity.  

A private medical statement dated in December 1999 provides 
that the veteran's hearing had decreased since 1997.  

On the authorized audiological evaluation in May 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

70
75
80
80
LEFT

75
85
90
95

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear and of 54 percent in the left ear.  
The average puretone threshold in the right ear was 76 and 86 
in the left ear.  

The RO requested an addendum to the May 2000 examination for 
compliance with the directives of the October 1999 Board 
remand that required the examiner to indicate that the 
veteran's claims file at the time of the examination was 
reviewed.  In an addendum dated in June 2000, the examiner 
indicated that the veteran's claims file was reviewed.  
Audiological findings were consistent with the May 2000 
examination.  

Applying the revised (which is essentially the same as the 
old) rating schedule provisions, puretone average of 76 and 
speech discrimination of 52 percent yields a numeric 
designation of VIII for the right ear.  Puretone average of 
86 and speech discrimination of 54 percent yields a numeric 
designation of VIII for the left ear.  The intersection of 
Level VIII and Level VIII hearing in Table VII is a 50 
percent rating.  38 C.F.R. § 4.85(h), Diagnostic Code 6100 
(Table VII) (2002).  

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
§ 4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  The first new provision, that of 38 C.F.R. 
§ 4.86(a), indicates that if puretone thresholds in any four 
of the five frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 55 decibels or more, an evaluation can be based 
either on Table VI or VIa, whichever results in a higher 
evaluation.  Each ear is to be evaluated separately.  

In that connection, the results of the May 2000 examination 
show that hearing thresholds at 1000, 2000, 3000, and 4000 
are 55 decibels, bilaterally.  As determined above, under 
Table VII the veteran's hearing impairment is evaluated 50 
percent.  Under Table VIa, the veteran has level VI in the 
right ear and level VIII hearing impairment in the left ear, 
which results in a 40 percent rating.  Applying the more 
beneficial regulation, the veteran's disability rating is 50 
percent.  

The second new provision, that of 38 C.F.R. § 4.86(b), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  The veteran's hearing loss 
does not fit within this provision.

The record reflects that the veteran's hearing is rated at 50 
percent based on the results of the August 6, 1996, 
examination.  These finding are consistent with the May 2000 
examination.  According the veteran the benefit of doubt, the 
Board finds that the assignment of a 50 percent disability is 
warranted effective August 6, 1996.  38 U.S.C.A. § 5107(b); 
see 38 C.F.R. § 3.400(o).  A higher rating is not warranted.   

III.  Compensable Evaluations Prior to August 1996 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, but are not 
found to be of compensable degree under VA's Rating Schedule, 
the rating agency is authorized to apply a 10 percent rating, 
but not in combination with any other rating.  38 C.F.R. 
§ 3.324 (2002).  

The veteran's service-connected disabilities prior to August 
1996 were bilateral hearing loss and hepatitis, both rated as 
noncompensable.  

The veteran maintains that he is entitled to a compensable 
evaluation because his two noncompensable disabilities-
bilateral hearing loss and hepatitis-interfere with his 
normal employability.  The veteran asserts that primarily his 
hearing loss affects his employment.  

In a statement dated in January 1996, the veteran indicated 
that he was employed as a chef in a restaurant and that it 
was difficult to deal with the rigors of his position with 
his hearing impairment.  Specifically, the veteran indicated 
that he had problems hearing over deep fryers, exhaust fans, 
and 15 people talking at a time (10 feet from a dishwasher).  
He added that talking on the telephone was the most difficult 
challenge.  The veteran's employment as a cook prior to 
August 1997 was confirmed by the manager of the restaurant 
where he worked.  The veteran's description of the difficulty 
he experienced in doing his job because of his hearing 
impairment is credible.  Furthermore, the manager of the 
restaurant reported in October 1997 that the veteran's job 
was rigorous and required heavy lifting, exposure to 
temperature extremes (walk-in coolers and freezers and heat 
from cooking), and heavy-duty cleaning.  It is also 
reasonable to conclude, from the manager's letter, that, 
although the veteran's hepatitis was not compensably 
disabling, it combined with his hearing loss to interfere 
with his normal employability in his work as a restaurant 
chef.  Thus, giving the benefit of any reasonable doubt to 
the veteran, a 10 percent disability rating is warranted for 
multiple noncompensable disabilities prior to August 1996.  
38 C.F.R. § 3.324 (2002).  




ORDER

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability prior to August 6, 1996, is denied.  

2.  From August 6, 1996, entitlement to a 50 percent 
disability evaluation for service-connected bilateral hearing 
loss disability is granted, subject to the criteria 
applicable to the payment of monetary benefits.  

3.  Prior to August 6, 1996, a 10 percent disability 
evaluation is granted pursuant to 38 C.F.R. § 3.324, subject 
to the criteria applicable to the payment of monetary 
benefits.  



                        
____________________________________________
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

